OPINION — AG — ** AGRICULTURE ** (1) UNDER THE PROVISIONS OF 2 O.S. 1971 1103 [2-1103], IN ORDER TO BE A MEMBER OF THE OKLAHOMA PEANUT GROWERS ASSOCIATION, IT IS NECESSARY TO PAY THE ASSOCIATION ONE($1.00) DOLLAR PER NET TEN ON A FARMER'S STOCK BASIS. HOWEVER, A MEMBER MAY RECEIVE A REFUND ON 300 BUSHELS OF PEANUTS WITHOUT AFFECTING HIS MEMBERSHIP IN THE ASSOCIATION. (2) PURSUANT TO 2 O.S. 1971 1103 [2-1103], THOSE GROWERS WHO DEMAND AND RECEIVE A REFUND OF ASSESSMENT OVER AND ABOVE THE 300 BUSHEL EXEMPTION, SUCH GROWERS CANNOT BE MEMBERS AND THEY CANNOT LAWFULLY VOTE AT THE DISTRICT MEETINGS. (3) 2 O.S. 1971 1106 [2-1106], AUTHORIZES THE OKLAHOMA PEANUT COMMISSION TO CONTRACT WITH THE OKLAHOMA PEANUT GROWERS ASSOCIATION FOR THE ASSOCIATION TO CONDUCT A CAMPAIGN FOR PROMOTION AND EDUCATION TO INFORM CONGRESS AND THE U.S.D.A. OF THE ATTITUDES AND DESIRES OF OKLAHOMA'S GROWERS CONCERNING CHANGES IN THE NATIONAL PEANUT PROGRAM. CITE: 2 O.S. 1971 1102 [2-1102](2), 2 O.S. 1971 1107 [2-1107] (MARVIC C. EMERSON)